2019 IL App (3d) 170638

                          Opinion filed September 4, 2019
____________________________________________________________________________

                                          IN THE

                           APPELLATE COURT OF ILLINOIS

                                    THIRD DISTRICT

                                           2019

THE BOARD OF EDUCATION, KEWANEE )
SCHOOL DISTRICT 229,                       )
                                           )
       Plaintiff-Appellee,                 ) Appeal from the Circuit Court
                                           ) of the 14th Judicial Circuit,
       v.                                  ) Henry County, Illinois.
                                           )
THE REGIONAL BOARD OF SCHOOL               )
TRUSTEES, BUREAU, HENRY AND STARK )
COUNTIES; ANGIE ZARVELL, Regional          ) Appeal No. 3-17-0638
Superintendent of Schools; JEREMY S.       ) Circuit No. 16-MR-73
HELTON, KATIE MARIE HELTON, CHAD )
J. JOOS, JOANNA R. JOOS, CAROL S.          )
KERSEY, KEVIN W. ROSE, LAURA M.            )
ROSE, CONNIE SUE STETSON, MARK             ) The Honorable
J. STETSON and MICHAEL J. STETSON,         ) Terence M. Patton,
in Their Capacities as Attorneys-in-Fact;  ) Judge, presiding.
CONNIE SUE STETSON, Individually;          )
LAURA M. ROSE, Individually;               )
STEVEN ENDRESS, Superintendent of          )
Bureau Valley School District 340; and THE )
BUREAU VALLEY SCHOOL DISTRICT 340, )
                                           )
       Defendants                          )
                                           )
(Connie Sue Stetson and Laura M. Rose,     )
Defendants-Appellants).                    )
____________________________________________________________________________

      JUSTICE McDADE delivered the judgment of the court, with opinion.
      Presiding Justice Schmidt and Justice Lytton concurred in the judgment and opinion.
     ____________________________________________________________________________

                                                OPINION

¶1          Defendants Jeremy S. Helton, Katie Marie Helton, Chad J. Joos, Joanna R. Joos, Carol S.

     Kersey, Kevin W. Rose, Laura M. Rose, Connie Sue Stetson, Mark J. Stetson, and Michael J.

     Stetson (collectively, the petitioner defendants) filed a petition to detach 2010 acres of Kewanee

     Community Unit School District 229’s (District 229) boundary and annex it to Bureau Valley

     Community Unit School District 340 (District 340). In October 2015, a hearing on the petition

     was held, and defendant, the Regional Board of School Trustees, Bureau, Henry and Stark

     Counties (Board), issued a denial of the petition. Defendants Connie and Laura (collectively, the

     individual defendants) submitted a petition for rehearing and placed a notice of public hearing in

     the local newspaper. In December 2015, the Board granted the petition for rehearing. In January

     2016, a rehearing was held, and District 229 filed a motion to dismiss, claiming that the Board

     lacked jurisdiction to review the petition for rehearing, which the Board denied. Ultimately, the

     Board granted the detachment petition despite District 229’s objections. In March 2016, District

     229 filed a complaint for administrative review. The trial court found that it could not review the

     Board’s decision on the petition for rehearing because it failed to keep a record of the

     proceedings in accordance with the Administrative Review Law (735 ILCS 5/3-101 et seq. (West

     2016)) and reversed the Board’s grant of the petition for detachment. The individual defendants

     filed a motion for vacation or modification of judgment, which the trial court denied. The

     individual defendants appealed, and we affirm.

¶2                                                FACTS

¶3          The petitioner defendants and two other individuals filed a petition for school district

     boundary change to detach 2010 acres of land from District 229 and annex it to District 340. All


                                                      2
     12 individuals were registered voters and residents in District 229. In compliance with statutory

     requirement, the petition identified a “committee of [10]” of the 12 individuals to act for the

     petitioners. Before a hearing on the petition occurred, two of the petitioner defendants moved

     outside of District 229.

¶4          In October 2015, a hearing was held, which Connie, Michael, Laura, and Carol attended.

     The Board voted to deny the petition for detachment.

¶5          Before the Board issued its written decision, the individual defendants submitted a

     petition for rehearing. In November 2015, the Board issued a written order denying this initial

     petition for rehearing.

¶6          Subsequently, the individual defendants submitted a second petition for rehearing,

     alleging that (1) counsel had rendered ineffective assistance, (2) the Board’s denial of the

     detachment petition based on the individual defendants’ failure to provide notice to property

     owners was error because notice was not statutorily required, and (3) the individual defendants

     were not statutorily required to obtain signatures from all owners in the territory proposed to be

     detached. A notice of public hearing on the request for rehearing was published in the

     newspaper. The notice stated:

                                     “NOTICE OF PUBLIC HEARING

                    Notice is hereby given that the Regional Board of School Trustees

                    for Bureau, Henry, and Stark Counties will conduct a public

                    meeting on Wednesday, December 9, 2015 commencing at 1:00

                    p.m. The purpose of the meeting is to consider a request for a

                    rehearing. The meeting will be held at Regional Office of

                    Education, 107 S. State Street, Atkinson, Illinois.”


                                                      3
     District 229 claims that its superintendent, Dr. Chris Sullens, did not receive notice of the public

     hearing until he discovered the notice in the newspaper three days before the scheduled public

     meeting date.

¶7          In December 2015, a hearing on whether to grant the second petition and schedule a new

     detachment hearing was held. Minutes were taken at the hearing, which showed that Connie had

     testified in support of a rehearing, that District 229 testified in opposition to rehearing, and that

     the Board had voted to grant the rehearing.

¶8          In January 2016, a new hearing on detachment was convened. District 229 challenged the

     Board’s jurisdiction to engage in the new hearing claiming there was no evidence that the

     individual defendants had requested rehearing within the time period prescribed in section 7-6(n)

     of the School Code (105 ILCS 5/7-6(n) (West 2016)). After the Board denied that motion to

     dismiss, District 229 raised oral objections, alleging that the Board failed to create a record of the

     proceedings on the petition for rehearing. The following discussion occurred:

                            “MS. VANDER BROEK: And then finally as just a matter

                     for the record, because there is no record of the rehearing, I would

                     like to file our continuing objection to this rehearing with the

                     Board. And I do have copies for all the board members if you

                     would like them, or if you just want the one.

                            [REGIONAL SUPERINTENDENT] ZARVELL: Again,

                     motion denied. The—There was no obligation to have a hearing to

                     determine if there needs to be a rehearing. The Regional Board of

                     School Trustees was required to meet per the Open Meetings Act.




                                                       4
                      We met those requirements. The Board met. We took public

                      comment. The Board has rendered their decision.”

       Ultimately, the Board reversed its earlier decision and granted the individual defendants’

       detachment petition.

¶9            In March 2016, District 229 filed a complaint for administrative review in the circuit

       court. District 229 also filed a motion for default judgment against eight of the petitioner

       defendants, Jeremy S. Helton, Katie Marie Helton, Chad J. Joos, Joanna R. Joos, Carol S.

       Kersey, Kevin W. Rose, Mark J. Stetson, and Michael J. Stetson, for failing to file an appearance

       and against the Board and Angie Zarvell, the regional superintendent of schools, for failing to

       timely file a record of the proceedings. The court granted the default judgment against the eight

       petitioner defendants and extended the time of the Board, Zarvell, and District 229 to file

       pleadings. In August 2016, the parties filed a joint motion to extend the briefing schedule to

       allow the Board additional time to file a complete administrative record, which the court

       allowed. In September 2016, the court entered another agreed order in which the briefing

       schedule was extended again to allow the Board additional time to file an administrative record.

       District 229 filed a brief in support of its complaint, and defendants filed a supplemental answer

       to the complaint.

¶ 10          A hearing on the complaint was held. The trial court found that, without a written finding

       and record, it could not determine whether the Board’s allowance of the petition for rehearing

       was proper and, consequently, remanded the case for a new hearing. District 229 objected and

       filed a motion to reconsider, arguing that the court should reverse the Board’s decision rather

       than remand the case because, under Strohl v. Macon County Zoning Board of Appeals, 411 Ill.
559, 565 (1952), the Board’s failure to keep a record of the proceedings on the petition for


                                                       5
       rehearing constitutes a reversal of its decision. The court granted District 229’s motion to

       reconsider and, amending its initial order, reversed the Board’s decision on the January 2016

       hearing and the petition for rehearing, thereby reinstating the Board’s earlier decision denying

       detachment.

¶ 11          The individual defendants filed a motion for vacation or modification of judgment,

       arguing that (1) section 7-6(n) of the School Code did not require the Board to conduct a hearing

       on the petition for rehearing, (2) section 7-6(n) did not require the individual defendants to

       provide notice of the petition for rehearing to District 229, and (3) the Board had jurisdiction to

       hear the claim under section 7-6(n) because the petition for rehearing was filed within 10 days

       from the Board’s November 3, 2015, order. The individual defendants also claimed that the

       petition for rehearing and the transcript of the January 2016 rehearing provided evidence to show

       the Board had sufficient cause to grant rehearing or, in the alternative, remand was the

       appropriate remedy. The individual defendants attached Connie’s affidavit to the motion. In the

       affidavit, she claimed that she had made an audio recording, and subsequently a transcript, of the

       hearing on the petition for rehearing. The court denied the individual defendants’ motion, and the

       individual defendants solely appealed.

¶ 12                                              ANALYSIS

¶ 13                                             I. Jurisdiction

¶ 14          As a preliminary matter, we address District 229’s argument that the Board lacked

       jurisdiction to review the petitioner defendants’ detachment petition because it did not have

       statutory authority to review a petition when the designated committee of 10 fell below the

       requisite number of committee members in violation of section 7-6(c) of the School Code (105

       ILCS 5/7-6(c) (West 2016)).


                                                       6
¶ 15          A decision rendered by an administrative agency that lacks jurisdiction over the parties or

       the subject matter or that lacks the inherent power to make or enter the decision involved is void

       and may be attacked at any time or in any court, either directly or collaterally. City of Chicago v.

       Fair Employment Practices Comm’n, 65 Ill. 2d 108, 112 (1976). As the supreme court has

       explained:

                      “An administrative agency is different from a court because an

                      agency only has the authorization given to it by the legislature

                      through the statutes. Consequently, to the extent an agency acts

                      outside its statutory authority, it acts without jurisdiction.

                      [Citation.] The term jurisdiction, while not strictly applicable to an

                      administrative body, may be employed to designate the authority

                      of the administrative body to act ***. [Citation.] Thus, in

                      administrative law, the term jurisdiction has three aspects:

                      (1) personal jurisdiction—the agency’s authority over the parties

                      and intervenors involved in the proceedings, (2) subject matter

                      jurisdiction—the agency’s power to hear and determine causes of

                      the general class of cases to which the particular case belongs

                      [citation], and (3) an agency’s scope of authority under the statutes.

                      ***

                                                     ***

                              We acknowledge that, theoretically, anytime an agency

                      makes an erroneous decision, it acts without statutory authority

                      because the legislature and the statutes do not give an agency the


                                                        7
                      power to make erroneous decisions. [Citation.] We are confident,

                      however, that a reviewing court can make the appropriate

                      distinction between an erroneous decision and one which lacks

                      statutory authority.” (Internal quotation marks omitted.) Business

                      & Professional People for the Public Interest v. Illinois Commerce

                      Comm’n, 136 Ill. 2d 192, 243-45 (1989).

¶ 16           Section 7-6 governs the procedures in detachment proceedings. Specifically, section 7-

       6(c) states:

                      “When a petition contains more than 10 signatures the petition

                      shall designate a committee of 10 of the petitioners as attorney in

                      fact for all petitioners, any 7 of whom may make binding

                      stipulations on behalf of all petitioners as to any question with

                      respect to the petition or hearing ***, and the regional board of

                      school trustees *** may accept such stipulation in lieu of evidence

                      or ***. The committee of petitioners shall have the same power to

                      stipulate to accounting or waiver thereof between school districts;

                      however, the regional board of school trustees *** may refuse to

                      accept such stipulation. Those designated as the committee of 10

                      shall serve in that capacity until such time as the regional

                      superintendent of schools or the committee of 10 determines that,

                      because of death, resignation, transfer of residency from the

                      territory, or failure to qualify, the office of a particular member of

                      the committee of 10 is vacant. Upon determination that a vacancy


                                                        8
                      exists, the remaining members shall appoint a petitioner to fill the

                      designated vacancy on the committee of 10. The appointment of

                      any new members by the committee of 10 shall be made by a

                      simple majority vote of the remaining designated members.” 105

                      ILCS 5/7-6(c) (West 2016).

¶ 17          Petitioner defendants complied with committee of 10 requirements under section 7-6(c).

       That section does not require, as District 229 argues, that all 10 members must be present at the

       hearing, that affidavits of the nonpresent members could not be used to represent the committee,

       or that the committee must provide stipulations that all its members authorized defendants to

       proceed with the petition for detachment. See Gillespie Community Unit School District No. 7 v.

       Wight & Co., 2014 IL 115330, ¶ 31 (“It is improper for a court to depart from the plain statutory

       language by reading into the statute exceptions, limitations, or conditions that conflict with the

       clearly expressed legislative intent.”). The petitioner defendants initially designated a committee

       of 10 in their petition, stating, “We further pray that Michael Stetson, Connie Stetson, Laura

       Rose, Kevin Rose, Chad Joos, Joanna Joos, Jeremy Helton, Katie Helton, Carol Kersey and

       Mark Stetson be appointed as a Committee of ten to act as attorney-in-fact for us in this matter.”

       Moreover, there is no evidence that the committee membership fell below 10 when 6 members

       were physically present at the January 2016 hearing and the absent remaining 4 members

       submitted affidavits requesting the court to grant the petition. 1 Petitioner defendants initially

       complied with the section 7-6(c)’s requirement that the petition designate a committee of 10

       when it contains more than 10 signatures and their petition had 12. This requirement ensures that

       each member in a large group of signatories is fully represented through decisions of 7 out of 10



              1
               This issue may actually be moot in this case.
                                                          9
       members of the group acting pursuant to what is essentially a statutory power of attorney. When,

       as here, the number of signatories falls below 10, the statutory obligation becomes superfluous

       because the committee of 10 is no longer necessary to serve the purpose of the statute. Therefore,

       we reject District 229’s challenge to the Board’s jurisdiction.

¶ 18                                               II. Record

¶ 19          Next, the individual defendants allege that section 7-6(n) of the School Code, which

       governs petitions for rehearing in detachment cases, does not require the Board to keep a record

       of the hearing on whether to allow rehearing. Furthermore, the individual defendnats argue that

       the Board need not file a record of the hearing on the petition for rehearing when the petition

       itself and the transcripts from the October 2015 hearing and the January 2016 hearing show the

       Board had sufficient cause to grant the petition.

¶ 20          District 229 contends that the Board erred when it did not keep a record of the hearing on

       the petition for rehearing because the trial court can only review the record under the

       Administrative Review Law (735 ILCS 5/3-101 et seq. (West 2016)) and, without the record, the

       court cannot determine whether the Board had sufficient cause to grant the petition. It argues that

       the petition for rehearing does not show sufficient cause to grant the hearing and, even so, the

       trial court cannot conduct judicial review without a record consisting of the evidence presented at

       the hearing and the Board’s findings. District 229 also claims the Board’s failure to show that it

       published notice to the public, posted an agenda of the hearing, and met and approved the

       meeting minutes in compliance with the Open Meetings Act (5 ILCS 120/2.02(a)-(b) (West

       2016)) supports its argument that the Board failed to provide a record in accordance with the

       Administrative Law Review.




                                                           10
¶ 21           The question before us is whether the Board’s failure to provide a record precluded

       judicial review of the petition for rehearing. “[W]here the historical facts are admitted or

       established, but there is a dispute as to whether the governing legal provisions were interpreted

       correctly by the administrative body, the case presents a purely legal question for which our

       review is de novo.” Goodman v. Ward, 241 Ill. 2d 398, 406 (2011).

¶ 22           The individual defendants are correct that section 7-6(n) is devoid of any requirements

       that the Board must keep a record of the hearing on the petition. However, in Illinois, it is well-

       established that a trial court must not weigh the evidence when reviewing a final administrative

       decision but rather it must determine whether, on the record, the administrative agency’s

       decision was against the manifest weight of the evidence. Shallow v. Police Board, 60 Ill. App.
3d 113, 116 (1978). “An order of an administrative agency must thus contain findings to make

       possible a judicial review of the agency’s decision.” Id. As the Fifth District explained in

       Kozsdiy v. O’Fallon Board of Fire & Police Commissioners, 31 Ill. App. 3d 173, 177 (1975):

                       “It leaves us in the position of guessing what the Board deemed

                       relevant in deciding to discharge the appellant. There can be no

                       decision on constitutional issues when it is not clear what evidence

                       was accepted or rejected or what ground the Board relied on in

                       reaching its decision. In short, it is impossible for us to fulfill our

                       function under the purpose and policy of the Administrative

                       Review Act[2] without knowing the reasons for the appellant’s

                       discharge.”




               The Administrative Review Act (Ill. Rev. Stat. 1973, ch. 110, ¶ 264 et seq.) is now known as the
               2

       Administrative Review Law (735 ILCS 5/3-101 et seq. (West 2016)).
                                                         11
¶ 23           The Administrative Review Law governs the trial court’s authority to review a final

       decision of an administrative agency. Section 3-108 of the Administrative Review Law (735

       ILCS 5/3-108 (West 2016)) concerns an administrative agency’s record on judicial review. It

       states, in relevant part:

                                 “(b) Answer. Except as herein otherwise provided, the

                       administrative agency shall file an answer which shall consist of

                       the original or a certified copy of the entire record of proceedings

                       under review, including such evidence as may have been heard by

                       it and the findings and decisions made by it.” (Emphasis added.)

                       Id. § 3-108(b).

¶ 24           As set out in section 3-108, the record of proceedings is the answer of the school district.

       Absent a record, the District has not answered and is technically in default and cannot prevail.

       Section 3-108 derives from Illinois Supreme Court Rule 291(e) (eff. Jan. 1, 2016), which states:

                                 “(e) Record on Appeal. The original copy of the answer of

                       the administrative agency, consisting of the record of proceedings

                       (including the evidence and exhibits, if any) had before the

                       administrative agency, shall be incorporated in the record on

                       appeal unless the parties stipulate to less, or the trial court after

                       notice and hearing, or the reviewing court, orders less.” (Emphasis

                       added.)

¶ 25           Our supreme court’s decision in Strohl, 411 Ill. at 563, also provides guidance on this

       issue. In Strohl, the defendants challenged the trial court’s reversal of Macon County Zoning

       Board of Appeals’ denial of the plaintiffs’ request to rezone their property. Id. at 560. The trial


                                                        12
       court was not provided with a record. Id. at 561. Instead, the trial court conducted a trial de novo

       and based its determination on the record made during the trial. Id. Our supreme court held that,

       based on the Administrative Review Act and the Illinois Supreme Court rule, the trial court

       failed to comply with the provisions that require the court to review the complete record of the

       administrative proceedings. Id. at 562-63. The supreme court based its decision on the parties’

       failure to incorporate the record of the proceedings as required by statute and failure to provide

       any stipulation to shorten the record. Id. at 563. In particular, the court noted that the trial court

       did not have a record of administrative proceedings, a written administrative decision, nor a

       transcript or stipulation of the evidence before the administrative agency despite the statutory

       requirement that the trial court must make a judicial review of the administrative decision. Id.

¶ 26          The Strohl court explained that the Administrative Review Act does not give an

       independent remedy or create a new cause of action but denotes “a method of review, whereby

       challenged decisions of the administrative body may be subjected to a review” and provides for a

       review of the board’s decision on the record alone. Id. It further stated that section 3.2 of the

       County Zoning Act (Ill. Rev. Stat. 1951, ch. 34, ¶ 152k.2) required the zoning board to keep

       minutes of the proceedings, “keep records of its examinations and other official actions,” and file

       any decision of the board. (Internal quotation marks omitted.) Strohl, 411 Ill. at 564. The court

       stated that if the zoning board complied with section 3.2, “some record of the board’s actions and

       of its decision must exist and a judicial review of the final administrative decision must be

       predicated upon it.” (Internal quotation marks omitted.) Id. The supreme court stated that if the

       procedures that the act established are not applied, the trial court would improperly act as the

       zoning board of appeals and “[s]uch a result is not contemplated by either the Administrative

       Review Act or the County Zoning Act.” Id. at 565.


                                                        13
¶ 27          Turning to the instant case and looking at the plain statutory language and established

       case law, the Board was required to file an answer consisting solely of the entire record of

       proceedings during the hearing on the petition for rehearing, including the evidence that was

       heard by the Board and the Board’s findings and decisions. Here, no record of proceedings in

       accordance with the statutory provisions stated above was filed with petitioners’ three

       supplemental answers even though District 229 twice requested that the Board attach the record.

       The individual defendants did attach the minutes of the hearing on the petition for rehearing in

       their motion to reconsider. However, the minutes do not comply with the statutory requirements

       that the record include the evidence the Board heard and the findings and decisions the Board

       made (see 735 ILCS 5/3-108(b) (West 2016); Ill. S. Ct. R. 291(e) (eff. Jan. 1, 2016)) nor did the

       parties stipulate to less in accordance with Rule 291(e).

¶ 28          The individual defendants cite Board of Education of Rich Township High School

       District No. 227 v. Brown, 311 Ill. App. 3d 478, 486-87 (1999), for the proposition that the board

       was not required to maintain a contemporaneous record of the proceeding. In that case, the

       plaintiffs argued that the board erred in granting the defendants’ motion for rehearing under

       section 7-6(n) because the defendants failed to make a showing of sufficient cause. The motion

       for rehearing alleged that the board erred in denying the detachment based on the defendants’

       failure to prove the number of registered voters in the territory proposed to be detached. The

       First District held that the allegations in the motion were supported by case law and, therefore,

       the board did not abuse its discretion in granting the motion. Id. at 487-88.

¶ 29          However, the court in Brown did not state whether a record of proceedings was available,

       and without this critical information, we decline to extend Brown to this case. Therefore, we find

       that the Board was required to provide a record of proceedings, including any evidence it heard


                                                        14
       and any findings and decisions it made, and that the Board failed to provide an adequate record

       for the trial court to properly review its rehearing determination. Because this issue is dispositive

       of this appeal, we need not address District 229’s arguments that (1) the Board violated the Open

       Meetings Act and (2) that it was not given proper notice of nor afforded an opportunity to be

       heard on the petition for rehearing.

¶ 30                                               III. Remand

¶ 31           Also, the individual defendants argue that the trial court erred when it reversed rather

       than remanded the Board’s decision. Specifically, the individual defendants allege that remand is

       necessary because it will allow the Board to provide a reasoned explanation for its decision. The

       individual defendants also assert that remand is necessary to allow the Board to review the audio

       recording and transcript of the hearing on the petition for rehearing attached to their motion for

       vacation or modification of judgment to determine whether they give a complete account of the

       hearing and, if so, to allow the Board to prepare a memorandum of its findings and conclusions

       based on the recording and transcript. Furthermore, the individual defendants contend that

       reversal would be a harsh outcome because the Board, not the individual defendants, was

       responsible for creating and filing a record of proceedings under section 3-108(b).

¶ 32           In reversing and remanding the zoning board’s decision to determine whether a record of

       the administrative proceedings were kept, the Strohl court noted that, under the Administrative

       Review Act, technical errors in the administrative proceedings do not constitute grounds for

       reversal “unless it appears to the trial court that such error or failure materially affected the rights

       of any party and resulted in substantial injustice to him.” (Internal quotation marks omitted.)

       Strohl, 411 Ill. at 565; 735 ILCS 5/3-111(b) (West 2016). It held that “[i]f the board failed to

       keep a record of its proceedings as required, we consider their failure to be beyond the scope of a


                                                         15
       technical error” constituting reversal of the zoning board’s decision. Strohl, 411 Ill. at 565. In

       accord with Strohl, we agree with the trial court’s decision that the Board’s failure to keep a

       record in accordance with the Administrative Review Law constituted a reversal of its decision.

       Therefore, we affirm the trial court’s decision to reverse the Board’s determination on the

       petition for rehearing.

¶ 33                                           CONCLUSION

¶ 34          The judgment of the circuit court of Henry County is affirmed.

¶ 35          Affirmed.




                                                      16
                                  No. 3-17-0638


Cite as:                 Board of Education, Kewanee School District 229 v. Regional
                         Board of School Trustees, Bureau, Henry & Stark Counties,
                         2019 IL App (3d) 170638



Decision Under Review:   Appeal from the Circuit Court of Henry County, No. 16-MR-73;
                         the Hon. Terence M. Patton, Judge, presiding.



Attorneys                Jacob J. Frost, of Spring Valley, for appellants.
for
Appellant:


Attorneys                Allen Wall, Caitlyn R. Culbertson, and Scott E. Nemanich, of
for                      Klein, Thorpe & Jenkins, Ltd., of Chicago, for appellee.
Appellee:




                                         17